 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruckdrivers Union Local 164, International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and Bette Hueyand Mishele McCann Wilkins and MarjorieAnn Lester. Cases 7-CA-18089(1), 7-CA-19148(1), 7-CA-18089(2), 7-CA-18089(3), and7-CA-19148(2)5 August 1983DECISION AND ORDERBY CHARIMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 28 December 1982 Administrative LawJudge Robert T. Wallace issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief. The Gener-al Counsel filed a brief in support of the Adminis-trative Law Judge's Decision and cross-exceptionsand Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge as modified herein and to adopt his recom-mended Order.Amended Conclusions of LawWe hereby affirm the Administrative LawJudge's Conclusions of Law, as modified below:Insert the following as paragraph 4(a) and relet-ter the subsequent paragraphs accordingly:"(a) Laying off Huey on 4 April 1980."Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con.vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings,We note that the Administrative Law Judge in fn. 35 of his Decisionincorrectly stated that Lester had intended to deposit the check for inter-est earned on a certificate of deposit on 5 December 1980. Lester intend-ed to deposit said check on 12 December 1980.r In Conclusions of Law 2(c) and 4(b), the Administrative Law Judgefound that Respondelt violated Sec. 8(aX3) and (5) of the Act by remov-ing work from the bargaining unit. It is clear from the AdministrativeLaw Judge's discussion of the case and from the record that work wasremoved from the bargaining unit by Respondent's hiring of McGee tofill a nonunit position which included unit work. As a result of McGee'shire, Huey, the least senior member of the bargaining unit, was laid off.We have, therefore, amended the Administrative Law Judge's Conclu-sions of Law to specify this layoff as violative of Sec. 8(aX3), which is inharmony with the Administrative Law Judge's remedy.267 NLRB No. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder3of the Administrative Law Judge andhereby orders that the Respondent, TruckdriversUnion Local 164, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Jackson, Michigan, its officers, agents,and representatives, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.3 We note that the date of Lester's suspension was not 5 May 1980, asincorrectly stated in the Administrative Law Judge's Order, but rather 15May 1980, as correctly stated in Conclusion of Law 4(f). The Order is tobe read accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelywith Office and Professional Employees Inter-national Union, Local 10, AFL-CIO, or anyother representative of our office employees.WE WILL. NOT discharge, lay off, suspend, orotherwise discriminate against any employeefor filing charges with the National Labor Re-lations Board or for supporting Local 10 orany other union.WE WILL NOT threaten any employee witheconomic sanctions and other retaliatory ac-tions for filing grievances or for testifying inproceedings before the Board.8 TRUCKDRIVERS UNION LOCAL 164WE WILL NOT in any other manner interferewith, restrain, or coerce any employee in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL bargain collectively and in goodfaith with Local 10 and embody any under-standing which may be reached in a signedagreement; and to that end, if requested, wewill sign and give retroactive effect to thecontract agreed upon by us and representativesof Local 10 on 4 March 1980.WE WILL rescind (1) unilaterally establishedwork rules and personnel policies, (2) coercivewarnings given to Marjorie Ann Lester, BetteHuey, and Mishele McCann Wilkins, and (3)unlawful suspensions of Lester and Wilkins;and we will expunge from our records (includ-ing personnel files) any references to thosewarnings and suspensions as well as any otheradverse actions which may have issued pursu-ant to unilaterally established work rules andpersonnel policies.WE WILL offer Lester, Huey, and Wilkinsimmediate and full reinstatement to the jobsthey held as of 4 March 1980 or, if those jobsno longer exist, to substantially equivalent po-sitions, without prejudice to their seniority orany other rights and privileges previously en-joyed, and WE WILL make them whole, withinterest, for any loss of earnings or other bene-fits resulting from their discharges, layoffs, andsuspensions, or from our unilateral establish-ment of work rules and personnel policies.TRUCKDRIVERS UNION LOCAL 164,INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMER-ICADECISIONSTATEMENT OF THE CASEROBERT T. WALLACE, Administrative Law Judge:Upon charges filed by three clerical employees of Team-sters Local 164 (Respondent), an amended consolidatedcomplaint was issued on May 29, 1981, in which it is al-leged that Teamsters Local 164 violated Section 8(a)(1),(3), (4), and (5) of the National Labor Relations Act, by,among other things, refusing to bargain collectively withthe duly designated representative of those employees(i.e., the Office and Professional Employees InternationalUnion, Local 10, AFL-CIO) and retaliating against themfor supporting Local 10 and for filing charges with andtestifying in proceedings before the Board. The case washeard before me at Jackson, Michigan, on June 13through 17 and October 19 through 21, 1981.Upon the entire record, including my observations ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel' and Re-spondent, I make the following:FINDIING S OF FACTI. JURISDICTIONTeamsters Local 164 maintains an office in Jacksonwhere it represents about 2,500 members employed inHillsdale, Jackson, and Lenawee Counties and fromwhich it annually transmits in excess of $100,000 in percapita taxes to the Teamsters International Union inWashington, D.C. It admits, and I find, that (1) to theextent it employs office clericals, it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, and (2) Local 10 is a labor orga-nization within the meaning of Section 2(5) of the Act.II. BACKGROUNDA. The Prior CaseIn September 1977, the three employees who thencomprised the office clerical staff of Teamsters Local1642 approached their supervisor (secretary/treasurerMartin Hands) and informed him that they wanted acontract and were about to choose Local 10 as their col-lective-bargaining representative. Hands' response to thatdevelopment and to subsequent protected activities ofthe clerical employees was the subject of a prior decisionin Truck Drivers Union Local 164, 243 NLRB 704 (1979),enfd. 651 F.2d 455 (6th Cir. 1981). Therein, TeamstersLocal 164, principally through Hands, was found to havecommitted numerous unfair labor practices, including co-ercive interrogation, threatening loss of benefits, reduc-ing McCann's salary, and discharging her and Wilkins onJanuary 5, 1978-all for the purpose of discouraging con-tinued membership in and activities on behalf of Local10.B. The Instant Proceeding3On three occasions in December 1977, Hands offeredLester the job of office manager "with authority to hireand fire." Each time Lester declined because she wantedto remain a member of the three-employee bargainingunit. Upon firing McCann he again offered her the jobbut only as McCann had held it, i.e., with primary re-sponsibility for bookkeeping and correspondence, andwith the nonsupervisory function of coordinating officeclerical operations-and Lester accepted at a wage ofThe General Counsel's brief contains a motion to correct the officialtranscript in various respects. The motion is unopposed, and it is herebygranted.2 Evelyn McCann who held the position of office manager and hadbeen employed by Teamsters Local 164 since 1955; Mishele McCann Wil-kins (Evelyn's daughter) who had been hired in January 1977 and wasthe insurance clerk, and Marjorie Ann Lester who had been generaloffice clerk since 1972.3 The findings under this subcaption are based on evidence which wasreceived solely for its tendency to explain subsequent events and not forthe purpose of establishing violation(s) of the Act occurring outside theperiod specified in Sec. 10(b) of the Act.9 DECISIONS OF NATIONAL LABOR RELATIONS BOARD$250 per week. Shortly thereafter he hired Bette Huey asinsurance clerk and Rosemary Cochrane as general officeclerk. The latter, concerned about job security, inquiredof Hands in June 1978 as to what would happen to her ifthe Board ordered reinstatement of Wilkins. He repliedthat the only way Wilkins would ever return would beover his dead body.4In July 1978, Lester testified under subpoena at thehearing on the complaints which were the subject of theBoard decision cited above. The next day, Hands ac-cused her of telling lies at the hearing, adding that henever expected her to be "disloyal." He made no replyto Lester's request for an explanation. Instead, he of-fered, "as a piece of advice," a suggestion that sheshould avoid associating with McCann and Wilkins.In early October 1978, Lester learned that in thecourse of contract negotiations with a representative ofLocal 10, Hands had proposed a wage package for officeclericals which would have reduced her weekly wage by$5 while increasing the wages of Cochrane and Huey by$20 and $35, respectively. In response to her inquiry,Hands (who had signed Lester's paycheck each weeksince January) claimed that the reduction was inadver-tent. However, he went on to state that any increase forLester was out of the question "because of what hap-pened at the hearing." As signed on January 8, 1979, thecontract contained no increase for Lester. Cochrane andHuey got raises retroactive to November 1, 1978. Thebargaining unit was stated to include the position ofoffice manager, a general office clerk, and an insuranceclerk; and the agreement carried an expiration date ofOctober 31, 1979. Lester was selected union steward andshe continued to serve in that capacity until dischargedon December 12, 1980.The Board decision in the above-cited case was issuedon July 26, 1979. Among other things, reinstatement ofMcCann and Wilkins was ordered. Although TeamstersLocal 164 filed an appeal, it also offered reinstatement toboth individuals by registered letters mailed in lateAugust. At that time McCann resided in California.During the first week of September, Hands informedCochrane and Huey that Wilkins would be returning,and he assured them that there would be no layoff "be-cause Wilkins would not stay very long." On September11, McCann and Wilkins appeared at the office. Thelatter was assigned to work on insurance claims.McCann, however, was told by Hands that she was notrehired. He gave no explanation.5Later in the day,Hands told Huey and Cochrane to refer all insurancework including telephone inquiries to Wilkins, but not togive her any instructions or other assistance.64 Although the continued hearing in this proceeding was rescheduledat Respondent's request specifically to accommodate Hands, he was notcalled as a witness and Respondent has provided no explanation for hisabsence. In these circumstances, I have found at various points in thisDecision that Hands in fact made statements attributed to him by wit-nesses. Those findings are based upon my evaluation of the witnesses'credibility and the absence of credible countervailing evidence.s I infer that Hands never expected a response from McCann, and thathe sent the letter to her hoping to limit liability for backpay in the eventthe Board's decision was upheld on appeal.6 Cochrane claims that on the same day she was told essentially thesame things, successively, by William Bernard and Darrell Ellick. Bothof those individuals were trustees and business agents of Teamsters LocalOn the next day Hands spoke to Cochrane and Hueyseparately and urged them to vote against continued rep-resentation by Local 10. He pointed out that without theUnion it would be easy to get rid of Wilkins and therebyobviate any need for a layoff. He also said he woulddeny ever having made those remarks. The conversationended abruptly when neither Cochrane nor Hueyevinced any desire to follow Hands' advice. Shortlythereafter (on Friday, September 14), Hands' assistant(Bernard) approached Cochrane and told her that "they"had to lay her off after all. According to Cochrane, hethen added that she would be called back in 2 to 6 weeks("or by Thanksgiving Day at the latest") because Wilkinscould not handle the job and would leave.7She left thatday after opting to take an additional week's pay in lieuof receiving a customary 7-day notice.II. ALLEGED UNFAIR LABOR PRACTICESA. Contract Negotiations8Negotiations for a new contract began on October 17,1979, and continued for a period of approximately 5months. There were 10 bargaining sessions. Of those, thefirst six were formal meetings9between Lester and thebusiness agent for Local 10 (Bivins) on the one hand,and, on the other, Hands;'°and the last four were im-promptu meetings" between Lester and Hands. Ulti-mately, Hands agreed to a wage/benefit package (retro-active to November 1) which, while accommodatingmost of Local 10's demands, did not place the officeworkers of Teamsters Local 164 in a position of paritywith their counterparts in other Teamsters locals. In thatregard, Hands told Lester on February 25 that the dis-parity would have to be eliminated gradually.During the course of the negotiations Hands alsoagreed that, in place of the Teamsters' "Western Michi-gan Board," arbitration would be handled by the FederalMediation and Concilliation Service, provided that Local164, and Bernard also served as part-time administrative assistant toHands. Also, Lester claims that she was chided by Ellick I or 2 dayslater for showing Wilkins where insurance forms were kept. Assertedly,he inquired: "Don't you know that we were not supposed to show ..[Wilkins] anything." Ellick denies ever having told clerical employeesnot to help Wilkins.7 Lester testified that later that day Bernard told her that Cochrane'slayoff would last only for a few weeks. Bernard denies that he toldanyone that Cochrane would return "in a few weeks."I Many of the findings in this subsection are derived from what I havefound to be credible testimony of Lester. Prior to giving that testimonyshe refreshed her recollection by consulting notes (G.C. Exh. 75) whichshe had typewritten during the evening or morning following each ses-sion; and in preparation of the typewritten notes she was aided by noteswhich she had written by hand during or immediately after each session.After preparing the typewritten notes Lester disposed of her handwrittennotes. Contrary to the urging of Respondent, I decline to discredit hertestimony or the typewritten notes because of the latter circumstance.Indeed it is not uncommon for a person to discard rough notes after theyhave been used in preparing a document. For the same reason I have notdiscredited other testimony of Lester (and Huey) because they did notretain notes used by them in giving affidavits to Board agents.9 These occurred on October 17 and November 15, 20, and 27, 1979;and on January 21 and February 21, 1980.'o Hands was assisted at several of these meetings by Bernard orEllick, and the latter individuals represented Hands at the meeting onJanuary 21.1 Held on February 25, 26, and 29, and on March 4.10 TRUCKDRIVERS UNION LOCAL 16410 bear half the cost of that "outside" service. At thetime (February 21), he remarked to Lester that he hopedLocal 10 could afford the cost "because there would bea lot of grievances taken to arbitration."'2In addition,Hands opted to withdraw from consideration during thecontract negotiations, a comprehensive set of work ruleswhich he had proposed.13At various times during the formal meetings Hands as-serted a need for a confidential secretary/bookkeeperhaving authority to hire and fire, and he offered the jobto Lester. She declined, again stating that she preferredto stay in the bargaining unit; and, on November 27,Bivins told Hands that Local 10 had no objection to thehiring of an additional employee as a confidential secre-tary as long as that person did not perform work of thebargaining unit. Hands' only response was a comment tothe effect that "it was a three-person office." Thereafter,the subject of a confidential secretary was not mentionedat any subsequent negotiating session, except (accordingto Lester) for a brief reference by Bernard at the meetingon January 21;'4 and on February 21 Hands agreed thatthe job classifications would remain the same as in theprior contract.On Friday, February 29, Hands broke an impasse byoffering a cost-of-living increase but only for the 6-month period just prior to the expiration of the proposed3-year contract. Lester said she wanted to confer withBivins, Huey, and Wilkins, and that was agreeable toHands. However, at 4:30 p.m. on the following Tuesday(March 4), he called her into his office and accused herof "blackmailing" him, adding that "things wouldn't bein this mess if you hadn't testified at that hearing." Toher question, "What brought that on?," he made noreply. Instead, he told her that he had to have an answeron the contract before he left the office that day. Shepointed out that Bivins' office in Detroit closed at 4:30p.m. and reminded him that he agreed to give her timeto consult with Bivins on the 6-month cost-of-livingoffer. Hands disclaimed having made any proposal ofthat kind and again insisted that the contract be ratifiedthat day or otherwise "everything would be off thetable." After hurriedly discussing the situation withHuey and Wilkins in the ladies' room, Lester obtainedtheir assent to forgo any cost-of-living increase and toconclude the negotiations by accepting all other agreed-upon terms. The three women then proceeded to the12 One day earlier, a civil suit against McCann and Wilkins was filedin a District Court in Michigan on behalf of Teamsters Local 164. Thecomplaint involved allegations of wrongful use of funds of the Local(S447.50) for the payment of gasoline and other personal auto expensesduring a period extending from June 1974 to August 1975. The court dis-missed the suit on October 28, 1980, as barred by a 3-year statute of limi-tations. The same claim had been advanced by Hands (and Ellick) as areason for the discharge of McCann and Wilkins on January 5, 1978. Inthe decision cited above, the Board found the claim to have been entirelypretextual.iS The draft rules contained, among other things, proscriptions againstpossession of narcotics, gambling, and fighting while on "Company"premises, as well as a ban on unauthorized use of timecards. When ques-tioned by Bivins about the latter, Hands stated that he intended to installa timeclock.14 As noted above, Bernard and Ellick sat in for Hands at the meetingon January 21. Both claim that Local 10 agreed at that meeting to re-moval of the office manager/bookkeeper position from the bargainingunit.conference room where, at or about 5 p.m., they metwith Hands and Ellick. In response to their questions,Hands restated his position that there would be no cost-of-living increase. However, he assured them that therewould be no change in job classifications, that no onewould be laid off, and that the executive board of Team-sters Local 164 would approve the contract on his rec-ommendation. Lester then ratified the contract on behalfof the office clericals, and the meeting concluded with around of handshakes.'5 The apparent accord did not lastlong.On March 6, the executive board of Teamsters Local164 6 met in evening session and approved Hands'"recommendations ...concerning the negotiations thatwere completed for the office personnel providing that[he] has the right to have a confidentialsecretary/bookkeeper." When Hands apprised Lester ofthat action on the following day, a dispute ensued withHands asserting, over Lester's denial, that she had notonly agreed to the provision but also had promised totake the new nonunit job. The argument ended whenLester stated that she would not discuss the matter fur-ther until she contacted Bivins. On March 18 the latterarrived from Detroit and met with Lester, Hands, andBernard. t' The dispute was not resolved; and later in theday Hands directed Lester to type and post a notice ofan available position, to wit; "a confidentialsecretary/bookkeeper with authority to hire and fire."No further negotiations took place; and, on March 31,Hands told Bivins that he would never sign a contract inwhich the office manager position remained within thebargaining unit.' This account of the meeting in the conference room is attested to byall three women, and I accept their version. On the other hand, I findimprobable and decline to credit claims by Bernard (I) that at the 4:30p.m. meeting Lester agreed to deletion of the office manager/bookkeeperposition from the bargaining unit, to help train a new office manager, andto imposition of work rules, and (2) that Lester announced the abolitionof her unit job to the group assembled in the conference room at 5 p.m.Moreover, I reject his uncorroborated claim that he was present at thosemeetings. As noted, Hands did not testify and Ellick's testimony is devoidof any reference to the meeting in the conference room.'6 In addition to Hands, Bernard, and Ellick. the board included Presi-dent Art McCann (brother-in-law of Evelyn), Vice President Bo Barden(brother of Huey), Recording Secretary Dave Segert, and John Hands, atrustee and brother of Martin Hands. These individuals had served con-tinuously as board members at least since January 1975.11 In response to Hands' request, Lester appeared briefly before theBoard and stated that a contract had beer agreed upon. Bernard andEllick claim, however, that she also said "Yes" to a question posed byEllick: "Do we have a contract with the office manager out?" Here againI regard their testimony as implausible. Indeed, the question would havebeen superfluous if events at the negotiation meetings on January 21 andMarch 4 had been as per their accounts.'s The meeting had been scheduled for March 13. On the morning ofthat date, Huey told Hands that Bivins had called and was unable tocome due to weather conditions. Hands commented that "Bivins wasrunning scared." He then asked Huey what it would take to get a con-tract. She answered that there had been an agreement on March 4. Handsmade no direct reply. Instead, he said: "Marge (Lester) was a problem..a cog in the wheel." She left his office puzzled by those remarks andby his further comment that "if the girls wanted to march the men wouldmarch beside them"11 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Changes in Terms and Conditions of EmploymentOn March 25, after having received successive turn-downs by Cochrane and Huey, Hands hired CathyMcGee as confidential secretary/bookkeeper; 9 and shebegan to function in that capacity on Friday, March 28.Later that day, Lester and Huey presented a writtengrievance to Hands wherein they objected to perform-ance of unit work by McGee. After calling Wilkins intothe office Hands then advised all three employees thateffective immediately there would be no more overtimeand that work rules would be posted. Also he told Hueythat she would be laid off on the following Friday; andin response to her inquiry as to why, like Cochrane, shewas not given an option to take the week off with pay.Hands replied that "now we are on different sides of thefence ...."On March 31, Huey and Lester asked Hands to put inwriting his announcement that McGee was to take overLester's job. Hands declined, stating that he "would notbe put in that type of box." Then Hands pointed toLester and said that she was the reason why Huey wasout of a job ...and that Huey should sue Lester andLocal 10.On April 3, Lester and Wilkins treated Huey to a fare-well luncheon, having first obtained McGee's assent andassurance that she would attend to the front windowwhile they were gone. On similar special occasions in thepast Hands allowed the office staff to go to lunch togeth-er subject only to a requirement that they arrange tohave someone cover the window. On this occasion, how-ever, when they returned to the office they were given averbal "warning" by Hands; and when advised by Lesterof McGee's permission, Hands responded that "McGeewas management and wasn't allowed to cover thewindow." Two weeks later Lester and Wilkins found ontheir desks identical written reprimands regarding the in-cident; and Huey received a copy of the reprimand bycertified mail on August 21. The stationery on which thereprimands were written bore the legend "AVOIDVERBAL ORDERS." That stationery was used fre-quently thereafter by Hands and McGee in communicat-ing with Lester and Wilkins.Effective on Monday, April 7, Lester was demotedfrom office manager to general office clerk, the positionthat had been held by Huey; and her weekly pay was re-duced from $287.50 to $207. McGee continued to per-form bookkeeping and other functions previously per-formed by Lester.20On April 17, Lester found another AVO slip on herdesk. Therein she was advised that her privilege ofcharging one tank of gas per week to Teamsters Local164 was revoked effective April 10. She had enjoyedthat benefit since January 1976, well prior to the timeshe became office manager. Also, she had always beenallowed on Wednesdays to forgo lunch and leave theoffice an hour early. However, on Aplil 30, HandsI' The position was not offered to Wilkins because, as he told Lesteron March 18, Hands considered Wilkins a thiefa0 Also on April 7, Lester was required to surrender office keys, andthat matter is alleged in the complaint to constitute a separate violation ofthe Act. I view it as concomitant to the demotion and therefore dismissthe pertinent par. (15(h)) as multiplicitous.(acting through McGee) revoked that privilege withoutexplanation.On May 5, Wilkins received an AVO slip signed byHands wherein he warned her concerning two absencesin April and one on May 2 and threatened more severeaction in the event of additional absences. Wilkins hadgiven timely indication of illness on all three occasions,and the written warning represented a departure fromthe prior liberal sick leave policy. Thereafter, Wilkinswas absent on May 14, and Lester was out with influen-za on May 7 through 14.21 Both received telegrams fromHands on May 14 in which they were warned about ex-cessive absences and told that they must present doctor'sslips before they would be allowed to return to work.The latter requirement was new and it was duly, but un-successfully, protested by both women when they re-turned to the office on the next day; and when Lesterwas unable to produce a slip (because she had treatedherself), McGee and Ellick successively ordered her toleave. She refused and was thereupon suspended for in-subordination by McGee. The suspension lasted 7days,22and Lester's grievance and claim for backpaywith respect thereto were denied by Hands promptlyupon presentation.Lester returned to work on May 26, but on that day,and for an extended (4-month) period thereafter, Wilkinswas absent under orders from her doctor so as to receivepsychotherapeutic treatment for weight loss, nausea,headaches, lack of sleep, and other symptoms of nervoustension. Although office personnel had received pay forsick leave in the past,23Wilkins received none despiterepeated requests therefor.On May 29 Huey was recalled to fill in for Wilkins asinsurance clerk. During the following day Bernard toldher and Lester that work rules were to be posted soonand that compensation would no longer be paid for ab-sences from work other than regularly scheduled vaca-tions and holidays.Huey took her scheduled vacation between June 2 and13 and during that period the insurance work was sent tothe Michigan Conference of Teamsters Welfare Fund, inDetroit, for processing. This represented a departurefrom a past practice of allowing office employees tocover for one another during vacation, a practice whichentailed some overtime pay. Also, on June 4 a set ofwork rules for the office staff was posted. Among otherthings, the rules contained proscriptions against drinking"on company property" or incapacitating one's self im-mediately prior to reporting for work. On her return towork on June 16, Huey noted that a punch-in timeclocksystem had been installed, and she and Lester were in-21 Lester appeared at the office on May 12 but after a few hours hersymptoms reappeared and she was excused by McGee.22 On learning that Wilkins had told some members of TeamstersLocal 164. in response to their inquiries. that Lester had been suspended,McGee told Wilkins to tell members that L-ester was still on sick leave,and she added that the suspension was "none of their (the members')business."2a For example, in April 1977 Wilkins was paid for a 2-week sick leaveoccasioned by a tonsilectomy.12 TRUCKDRIVERS UNION LOCAL 164structed by McGee to begin using the system.24Theywere the only employees of Teamsters Local 164 re-quired to do so. The proscription of overtime, transfersof unit work to Detroit, and the initiation of work rulesand the timeclock system were the subject of severalgrievances filed by Lester between June 10 and 17. Allwere promptly denied by Bernard acting as trustee andadministrative assistant to Hands.C. Wilkins' DischargeOn June 16 Wilkins stopped by the office and gaveMcGee a disability certificate which she had receivedearlier that day from her doctor. It indicated July 7 as areturn to work day subject to a qualification that theexact date would be determined in light of the patient'sprogress.25According to Wilkins, McGee read the noteand then told her that on her return the doctor's slipshould indicate whether she could perform regular oronly light duties. She had no further instructions untilJune 30 when she received by certified mail a note,dated June 27 and signed by McGee, advising her thatshe was "suspended, subject to discharge ... [for] fail-ure to report to work as instructed."26She immediatelycalled McGee and asked for an explanation. McGee saidshe could not explain it and suggested that Wilkins con-tact Bernard. Wilkins did so by telephone when Bernardreturned to the office several days later. His explanationmade no sense to her. For example, she understood himto say that she had been "laid off' for failing to give 5days' notice before July 7. And when she expressed herconfusion, Bernard told her that "if she didn't like it, sheshould file a grievance." She did so by mail on July 5,and the grievance was mailed back to her promptly withthe notation: "Based on the facts presented, grievance isdenied. /s/ William A. Bernard."Wilkins continued to file weekly grievances for sickpay. McGee handed one such grievance back on July 25with a comment that she could not accept it becauseWilkins had "voluntarily quit." Later that day Wilkinsagain talked to Bernard on the telephone. He told hershe had "voluntarily quit" because she had not shown upfor work, once more adding that if she did not like thedetermination she could grieve the matter. Wilkins' re-sponse was to join Huey and Lester in filing, on August4, charges alleging unfair labor practices by TeamstersLocal 164 arising from failure to sign and implement anagreed-upon collective-bargaining contract and from dis-crimination practiced against them for their continuedsupport of their union.27As examples of the latter, Wil-24 During the afternoon of June 16, Bernard called Lester and Hueyinto his office and gave each an AVO slip in which they were repri-manded "for refusing to punch in that day as instructed." He took backthe reprimands, however, when McGee indicated that she had not actual-ly told them that the system was to be used that daya2 At the hearing, Respondent produced another note from the samedoctor, also dated June 16, which recited that Wilkins would return onJuly 7, with no qualifications added. The record provides no explanationas to how Respondent obtained that note.26 Earlier in the day (June 30) Wilkins had given McGee another doc-tor's slip which extended her period of incapacitation to July 21, againsubject to patient progress.27 These charges were followed, on September 30, by issuance of theoriginal consolidated complaint in Case 7-CA-18089, subparagraphs (1),(2), and (3).kins cited her suspension and subsequent designation as a"voluntary quit."By certified letter mailed on August 14 and signed byMcGee, two other grievances of Wilkins for backpaywere returned to her with a note as follows:You were sent an answer on July 9, 1980 that yourdischarge was upheld and also you talked to Mr.Bernard on the telephone and he verbally told youthe same thing.So as not being employed by this office anymore,we are returning your grievances.Wilkins disclaims having received any prior oral or writ-ten notification of discharge, and the matter was made asubject of a grievance filed on her behalf hb Local 10 onAugust 25. At a meeting on September 16 with a Local10 representative (Bridgewater), Hands (citing art. IX,sec. 2, of the collective-bargaining agreement signed onJanuary 8, 1979) declined to discuss the grievance assert-ing that it was untimely because it was not filed within 7days of notification of discharge; and he thereupon pro-duced a copy of a "discharge letter" to Wilkins datedJuly 9 and signed by Bernard. The reason given in theletter for the discharge was Wilkins' failure to followMcGee's instruction on June 16 to provide, by June 19, adoctor's slip showing an exact date for her return towork. When requested by Bridgewater, Hands wasunable to produce a receipt or other indication that theletter had been received by Wilkins.28There were nofurther meetings regarding the grievance and Wilkinswas never recalled.Bernard testified that he had his wife type the dis-charge letter and that he mailed it at a postal box nearhis home at a time when he could not send it as a certi-fied letter because the post office had closed for the day.As to the substance of the letter, he explains that heviewed Wilkins as a malingerer having on a number ofoccasions observed her sunbathing and going to restau-rants; that he felt she was "hoodwinking" TeamstersLocal 164 by submitting "falsified" medical slips; andthat, on June 16, he overheard McGee's instructions toWilkins. Further, he claims to have suspended, ratherthan discharged, her on June 27 in order to give her anopportunity to explain why she did not provide anamended doctor's slip on June 19; and that she made noattempt to contact him until July 11, 3 days after he sentthe discharge letter.I credit Wilkins' version of the events leading to hersuspension and ultimate discharge. I found her to be acandid witness and her account is consistent both inter-nally and in relation to other events of record. In con-trast, I find Bernard's explanation contrived and unbe-lievable. For example, I find disingenuous his recital ofwhy the discharge letter, unlike other communications toWilkins, was not sent by certified mail; and, in that re-28 At this meeting Bridgewater asked Hands to sign what he believedto be an agreed-upon collective-bargaining contract (G.C. Exh. 51). Afterreading the document, Hands said it accurately reflected the agreementexcept that the office manager position had been negotiated out of thebargaining unit; and for that reason he declined to sign.13 DECISIONS OF NATIONAL. I ABOR REILATIONS BOARDspect, I note the absence of any explanation as to why itwas not typed and mailed at the office by McGee. Alsothere is a variance between the reason for Wilkins' sus-pension given by McGee in her memorandum of June 27("'filure to report to work (on June 19) as instructed");nrd Bernard's claim that Wilkins was discharged for notproviding an amended doctor's slip on June 19. Further,I note that Respondent has provided no explanation as towhy McGee, the person whose order allegedly was dis-obeyed by Wilkins, did not appear and testify in this pro-cecding.D. Hueyvs Layoff()n September 26 a memorandum signed by McGee\was placed on Huey's desk. Therein she was advised thateffective on the following Friday she would be on layoffstatus in accordance with article V of the 1979 agree-ment with Local 10. The concluding sentence reads:"Rest assured that as work becomes available, you willbe called in seniority order." Not having noticed anydiminution of insurance work°29Huey (on November 4)grieved her layoff. The only response to that grievancewas a note from McGee dated November 18, as follows:Dear Bette:First, as you are aware, this Local Union has had asevere financial crisis which resulted in the layoff ofyourself as well as other employees. These layoffswere financially necessary, although regrettable.Second, OPEIU Local 10 has taken the positionthat no contract exists between it and TeamstersLocal 164; therefore, there is no grievance proce-dure in effect. In any case, even if a contract was ineffect, your grievance is without merit.We hope to recall you from layoff as financial con-ditions permit.There is no indication on this record of a contemporane-ous layoff of "other employees," or that Local 10 everwaivered in its claim that a new contract was mutuallyagreed to on March 4. Nor has Teamsters Local 164 of-fered any explanation for what amounts, at least, to apronounced shift of emphasis in the September 26 andNovember 18 memorandums of McGee as to the reasonfor Huey's layoff.E. Lester's Discharge()n the Wednesday following Huey's layoff McGeetold Lester that henceforth she was expected to handleinsurance claims as well as her regular duties. Later thatday Bernard confirmed that additional assignment. Heseemed surprised, however, when Lester informed himthat she would have difficulty in processing claims be-cause, unlike Huey, she had never received formal train-ing in the use of the office computer.30He made no re-29 Huey averaged 6 hours a day processing insurance claims and spentthe remaining 2 hours answering the phone and doing miscellaneousclerical work.:1o In an attempt to show that Lester had received formal training, Re-spondent produced David Griffore, manager of the Detroit office of theMichigan Conference of Teamsters, Health and Welfare Fund. He testi-sponse to her request for such training, nor was she latergiven any opportunity in that regard even when an offi-cial from Detroit (Griffore) was present in the officetraining McGee in mid-October.On October 21 McGee handed a written reprimand toLester citing her for "unnecessary delay" in processinginsurance claims; and on October 31 Lester filed a griev-ance against McGee alleging that the latter was doingunit (insurance) work during evening hours and haddenied her an opportunity for earning overtime. Lesterfiled an additional grievance on November 13 protestingnonreceipt of a 12-percent wage increase effective onNovember 1, as per the claimed new contract with Local10.Lester was given another note by McGee on themorning of November 19. Therein she ordered Lester tocomplete the processing of all pending insurance claimsby 4 p.m. on the next day. She was noncommittal in re-sponse to Lester's claim of being overburdened with thedemands of two jobs. Later that morning, however,McGee told Lester to accompany her to Hands' office.There an argument ensued with Hands accusing Lesterof not doing all she could to get the work done. At onepoint he hit the desk and, among other things, told herthat she and Huey were harassing and conspiring againsthim and had separated themselves from him by insistingon being represented by Local 10. He went on to saythat he was tired of being a nice guy and if the workwas not done he would lay her off and bring in someonewho could do both jobs. To Lester's inquiry as towhether he viewed the filing of grievances by her andHuey as harassment, he replied that those were nothing..that it was because of her and Huey that he wouldhave to appear at the Labor Board. Later that dayHanlds rescinded McGee's order and told Lester to try toget the work out as quickly as possible. Before leaving,however, he opined that the reason she was not able toget the work done was because "she had too much onher mind with this litigation" (i.e., the complaint issuedby the Board on September 30 following receipt ofcharges filed by Lester, Huey, and Wilkins), and he as-sured her "that he didn't have a thing to worry about."On December 11, the executive board (see fn. 16),minus one member, was reelected"' by the membershipof Teamsters Local 164 with some changes in posi-lions. 32Lester was discharged on the following day when at4:30 p.m. Hands, accompanied by McGee, presented herfled that Lester had attended annual seminars at Boyne Highlands, Michi-gan, at which, among other things, workshops were given on use of com-puters in processing claims. Also, he recalled seeing her "about twoyears" ago at an updating session in Detroit. I find his testimony too gen-eral to he of value herein. For example, he did not say that he instructedher or saw her being instructed at those sessions. In addition, and in theahsence ofr an adequate showing that he had sufficient opportunity forpersonal observation, I do not accept his opinion that Lester was a "verycapable" conmputer operator or that insurance claims presented to Team-sters Local 164 required nto more than 2 to 3 hours for processing eachday..Ho HOarden. Huey's brother was not a candidate having resignedafter being laid off as a business agent in July 1980.a2 Bernard and Ellick succeeded as president and vice president, re-spectively.14 TRUCKDRIVERS UNION LOCAL 164a memorandum (dated December 12 and signed byHands) wherein she was advised that her termination, ef-fective at 5 p.m. that day, was for careless handling ofunion records, checks, and cash funds. The memo recitedthat items of that type had been found in her deskdrawer. As Lester read the note, Hands added orallythat the discharge also was due to her not getting thework done. According to Lester, Hands responded toher request to see the items and for details concerningthe circumstacnes under which and by whom they werefound by stating that "he had removed them ...[and]that he wasn't going to show his hand."Bernard testified that he was the one who brought theitems to the attention of Hands. He claims to have dis-covered them in the top right hand drawer of Lester'sdesk on the afternoon of Sunday, December 7. He ex-plains that he went to the office that day to obtain pen-sion forms which he intended to take on a business tripthe following morning; that in searching for the forms hehad occasion to enter Lester's desk; and that he was"stunned" to find cash and checks which should havebeen kept in a locked fireproof file. He proceeded tophotograph each of the items33and then put them backin the drawer. Bernard claims that on the next morningwhile enroute to Chicago he advised Hands of the dis-covery and told him that Lester would have to be firedor else he (Bernard) would resign as an officer; and, as-sertedly, he presented the same ultimatum to the execu-tive board on the evening of December II after showingthem the contends of the drawer.34He also claims tohave been present when Hands handed the dischargenote to Lester on December 12. According to his ac-33 Among the items identified by Bernard as being in Lester's deskwere:-A stack of 198 blank identification cards purchased from TeamstersCentral States Conference for $1 each and intended for resale to longhauldrivers. Bernard claims that at least 175 of the cards should have beenissued in January or February; and that non-issuance deprived TeamstersLocal 164 of revenue and may have caused inconvenience (or even lossbenefits) to drivers though inability to establish current membership.-Letters postmarked during the last week in October from four unem-ployed members requesting "withdrawal cards." each containing 50 centsin coin. Bernard points out that failure promptly to record the members'change of status might have resulted in their being billed for dues in No-vember and December.-Payments from 4 members intended to maintain their health insur-ance benefits. The payments were in the form of checks payable to theinsurance carrier (except one in which no payee was named) in theamounts of S182.50, S146.00, and S219.00. Two were dated December 4,and the other two had dates of November 12 and 24, respectively. Ber-nard emphasizes the importance of prompt transmission of the checks tothe carrier so as to avoid lapse of benefits and possible liability of Team-sters Local 164.-Three checks in the amounts of S40, $106. and $153.60 and dated,respectively, November I, October 29, and October 15 They were madepayable to the insurance carrier and represented return of overpaymentsfor medical services rendered to members.-Two completed forms intended for submission to the health insur-ance cartier whereby members sought to obtain continued coverage fordependent students, until they reached age 23. The certifications thereinwere signed on October 3 and November 5, respectively.-A check dated December 4 payable to Teamsters Local 164 forS866.50 representing 3 months' interest on a 6-month nonrenewable cer-tificate of deposit bearing a maturity date of December 4 and a face valueof S40,000, together with the certificate of deposit.34 Ellick and Hands' son (Dennis) testified. credibly, that they werepresent at the viewing and saw some coins, checks, and insurance paperswhich Bernard took from the top right-hand drawer of Lester's desk.count, Lester opened the drawer and took out the itemsin question, and her only reply to Hands' request for anexplanation was that she had "just too much work."With one exception, Lester claims not to understandhow the items could have been in her drawer.35Indeed,she does not recall ever having seen them. She observesthat many of the items involved insurance and shouldhave been kept in or on top of a separate "insurance"dcsk. Also she recalls that, on December I, McGee tookthe contents of her top right-hand drawer into Bernard'soffice and returned them one-half hour later withoutcomment; and that on December 4, upon discoveringMcGee in the process of searching through her unlockeddesk, McGee told Lester that she was gathering all pend-ing insurance matters so that Ellick could take them toDetroit on the following day.As between the conflicting accounts of what happenedimmediately after the discharge note was given toLester, I credit her version. Here again I find her testi-mony candid and consistent with the overall portrait ofHands which has emerged unchallenged on this record. Inote, also, that Bernard's version is not corroborated bythe other two witnesses to the event, Hands and McGee.Further, I view the reason stated in the note for Lester'sdischarge to be pretextual even assuming that the con-tents of Lester's drawer were as stated by Bernard.36Inthat respect I accept Lester's uncontradicted testimonythat McGee had, and availed herself of, ready access toLester's desk during a period well before Bernard's pur-ported "discovery" on December 7. Accordingly, I con-clude that she at all times was aware of the contents ofthe desk; and I construe her failure to admonish Lesterat least as an acquiescence in any breach of security.37F. Subsequent EventsPromptly after Lester left the office on December 12Hands placed two telephone calls. In the first, he askedHuey to take Lester's place as "general office and insur-ance clerk." She noted that that position was not in thebargaining unit and declined to accept it; whereuponHands urged her to sign and return a resignation formwhich he would mail to her. Huey was unaware thatboth Bernard and Ellick were listening in on the conver-sation. Hands then called Cochrane and offered her thesame position and a 1-week all-expense trip to Detroitfor training on insurance matters. She reminded him that35 The exception relates to the certificate of deposit and the check per-taining thereto. Lester states that those items were assets of a special sev-erance fund for which she and Hands were joint trustees; that she hadintended to deposit the check after work on December 5 and had pre-pared a deposit slip (Resp. Exh. 61) to accomplish that result, that shekept all documents relating to the severance fund (including the twoitems in question) in the lower right-hand drawer of her desk; and thatMcGee had authorized that practice as far back as September or Octoberin order to avoid having repeatedly to open and close the security cabi-net at times when she (Lester) had to work on fund mattersa~ Although I am inclined to believe that the items in question wereplaced in Lester's desk without her knowledge, I see no need to make afinding in that regard since, in my opinion, the pretextual nature of thedischarge note is sufficiently established under the alternate rationalewhich follows above.31 As a supervisor McGee's acquiescence is chargeable to Respondentand is pertinent to the bona fides of the discharge note. Montgornery Ward& Co., 115 NL.RB 645, 647, affd 242 F2d 497, 501 (2).15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe had been laid off when Wilkins was reinstated pursu-ant to an order of the Board and expressed concern thatshe might again be displaced if Lester were to prevail inan unfair labor practice charge. He assured her that itwould not happen because Lester had been fired forcause. Also, he observed that officials of Local 10 had"washed their hands of ... the girls,"38and he addedthat there was no longer any union in the office. Coch-rane declined the offer.Shortly thereafter Hands hired his stepdaughter(Wendy Hein) to fill the position. She was replaced onJuly 20, 1981, by former Office Manager EvelynMcCann following Court affirmance and enforcement, inJune 1981, of the Board's order in the prior case.G. Respondent's EvidenceRespondent called four witnesses. Of those, Ellick,Griffore, and Dennis Hands testified for the limited pur-poses described in footnotes 6, 30, and 34. Its fourth andprincipal witness was Bernard, and much of his testimo-ny has been previously considered. Other pertinent testi-mony of that individual is as follows: He stresses an al-ternate reason for Lester's discharge, to wit, poor per-formance of her duties. But his attempt to give substanceto that claim is unavailing because (1) despite his asser-tion that he had full responsibility for overseeing thework of office personnel since late 1978, it is clear fromthe record that Hands (aided later by McGee) exercisedday-to-day supervision of Lester and, admittedly, Ber-nard had little opportunity to observe her work since hewas frequently absent from the office; and (2) the in-stances cited by him to show derelictions by L ester in-volve either claim of excessive backlogs with no indica-tion of fault on Lester's part and/or matters about whichhe had no personal knowledge.39With reference to changes in office personnel proce-dures and establishment of work rules, Bernard impliesthat those actions were taken only after he tried to ar-range meetings with a representative (Bivins) of Local10. In that regard, he states that Bivins did not return histelephone calls (date(s) unspecified) or answer a telegramsent on the afternoon of June 16, 1980, wherein he re-quested a meeting for an unspecified purpose. In light ofmy prior findings concerning the circumstances whichled up to and accompanied the changes in rules and pro-cedures, I decline to find that any attempt to negotiatethose changes was made by Respondent. Further, I notethat virtually all of the changes were implemented beforethe telegram was sent. For example, the work rules wereposted on June 4 and the timeclock had been installedand was operational by the morning of June 16.aH This statement is not supported by any evidence of record herein3a For the most part Bernard simply identified a series of documents asbeing in Lester's personnel file, for example: Resp. Exh. 39, an undatedletter to Hands from a member (A. Hein, husband of Hands' stepdaughterWendy) complaining that his dues were not being billed each month withthe result that he had to pay 4 months' dues in one lump sum; Resp. Exh.34, a "warning" memo from Hands to Lester, dated May 5, 1980, inwhich she was given 48 hours to submit written answers to questionsgiven her on May I concerning delays in filing withholding and unem-ployment tax forms; and Resp Exh. 40, a memo from McGee, dated July11, 1980, reprimanding Lester for not posting withdrawal cards on thepreceding day as instructed.Finally, Bernard depicts the layoffs of Huey on April4 and again October 3 as resulting from an ongoingeffort to ease financial difficulties being experienced byTeamsters Local 164. In support of that assertion hepoints to evidence indicating erratic monthly fluctuationsin the number of dues-paying members during 198040and claims that this caused cash-flow problems4' which,in turn, necessitated various cost-cutting actions duringthat year. He cites as included among the latter the im-plementation on March 28 of a no-overtime policy, theplacement of business agents on one-half salary during aperiod of time commencing on May 5,42 and the layoffof a business agent (Barden) as well as an organizer inJuly.Assuming that Teamsters Local 164 was experiencingsignificant financial problems during the pertinent periodof time, I am not persuaded that those problems had any-thing to do with the layoffs of Huey. Her first layoff wasannounced just 3 days after Hands had enlarged theoffice staff by hiring McGee; and patently was intendedto restore the staff to its normal complement of three.Indeed that intent was made explicit by Hands when, asfound above, he told Huey on March 31 that Lester wasthe reason why she was out of a job. In effect, he wastelling her that need for laying off his least senior clericalemployee would not have arisen if Lester had acceptedthe new position of confidential secretary/bookkeeperlater filled from outside by McGee. As to her secondlayoff, I note that the only reason contemporaneouslygiven by McGee was lack of work. But I find thatreason to have been specious based on unrebutted testi-mony of Huey that no diminution in work had, in fact,occurred; and in light of that finding I decline to accordany credence to a claim (advanced by McGee for thefirst time nearly 2 months after the event) that the layoffwas due to another reason; i.e., financial problems.OverviewI have heretofore found false the reasons given by Re-spondent for the respective layoffs, and/or discharges ofLester, Huey, and Wilkins; and that circumstance war-rants an inference that those actions were taken for un-lawful reasons. NLRB v. Thomas Wt Dant, 207 F.2d 165,167 (9th Cir. 1953); Shattuck Denn Mining Corp. (IronKing Branch) v. NLRB, 362 F.2d 466, 470 (9th Cir.1966); Atlantic Metal Products, 161 NLRB 919, 922(1966).40" Resp. Exh. 4 shows 2,745 such members in January and successivemonthly declines to a low of 2,138 in May. Thereafter, the monthly totalswere: 2,257 in June; 1,878 in July; 3,790 in August; 1,779 in September;2,977 in October; 1,180 in November; and 2,359 in December.4 I Resp. Exh. 5 shows an excess of cash outflow over inflow for eachof 8 months in 1980; and during the entire year cash paid out (about$577.000) exceeded cash received by approximately S70,000. Respond-ent's data, however, do iiot reveal the nature of the expenses; and, ac-cordingly, it cannot be determined on this record whether and to whatextent the expenditures were for other than ordinary costs of operation;e.g., for enhancement of capital.42 On direct examination, Bernard claimed that the period of half-payextended for about 6 months. On cross-examination, however, it was de-veloped that the period, in fact, lasted 8 weeks and that the withheldamounts were paid in a lump sum to the business agents at the end of theeighth week (on June 27).16 TRUCKDRIVERS UNION LOCAL 164In this case, however, conclusions of wrongdoing neednot be based on inferences because there is ample directevidence that the layoffs/discharges were part of a delib-erate sustained campaign of Teamsters Local 164 to frus-trate and defeat efforts of its office employees effectivelyto be represented by a union (Local 10) of their ownchoosing.The early phase of that campaign involved dischargesof two union adherents (McCann and Wilkins) whichwere found unlawful in the prior case; and the record inthis proceeding makes abundantly clear that that decisionhad not the slightest effect on the determination of offi-cers of Teamsters Local 164 to rid themselves of any ne-cessity to deal with the office employees through Local10.Thus when Wilkins returned to the office pursuant tothe Board's order, other office employees had been in-structed by their supervisor (secretary/treasurer Hands)not to update or otherwise assist her, and he announcedthat Wilkins "would not stay very long." Later he urgedemployees to vote against continued representation byLocal 10 as a way of enabling him quickly to get rid ofWilkins. Although those efforts were unavailing his ani-mosity toward Wilkins continued (see fns. 12 and 19) andexpanded to include Huey because, by opting for theunion, she and he were "now ...on different sides ofthe fence."The third of the three employees who comprised theoffice staff was Lester and, as office manager,43she wasa special case. Hands regarded her as the key adherent ofthe Union (the "cog in the wheel"); and in his view, shehad been disloyal by testifying in the prior case and, bydeclining to opt out of the Union by accepting a new po-sition as confidential secretary with supervisory authorityover the two other office employees.The steps taken by Hands (aided by trustees Bernardand Ellick) to erode support for the Union are shown tohave included arbitrarily refusing, after protracted nego-tiations, to sign a collective-bargaining contract contain-ing terms he had agreed upon;44unilaterally introducing'a As found earlier, Lester's position as office manager entailed no su-pervisory duties; and it was specifically included in the bargaining unitrecognized in the collective-bargaining agreement signed by Respondenton January 8, 1979. In those circumstances, and since it does not appearthat Lester at any time assisted or acted in a confidential capacity inlabor matters vis-a-vis Hands or any other officer of Teamsters Local 164.(See Hendricks County Rural Electric Membership Corp., 102 S Ct. 216(1981).) 1 find that the inclusion was proper In that connection, I regardas irrelevant Bernard's recitation of examples of "confidential" tasks per-formed by Lester's successor McGee under a new job description. Also,I note that virtually all of the materials cited as confidential by Bernardand to which Lester had access (e.g., general financial ledgers, reports tothe IRS, data relating to ongoing campaigns to organize employees ofbusiness establishments) had no "nexus" to Respondent's labor relationswith its own employees. See Ford Motor Co., 66 NLRB 1317, 1322(1946), Air Line Pilots Assn., 97 NLRB 929, 930-931 (1951). Further, itappears that Respondent acted promptly to preclude her access to materi-als perceived by it to have a possible labor nexus; i.e., she was told byHands not to open mail incoming from Respondent's attorney, the Board,and the State of Michigan.44 In this regard I accept Bernard's statement that Hands could havesigned without approval of the executive board and, alternatively I findcomplicity in Hands' duplicity by at least a majority of that board. Also,I find that by refusing to sign Respondent violated its duty to bargain. H.J. Heinz Co. v N.L.R.B., 311 US. 514, 523-526.a series of changes in conditions of employment (see par.2(c) immediately below);45and retaliating and practicingdiscriminations against those employees in the manner in-dicated in paragraphs 3 and 4 immediately below, includ-ing successive and pretextual discharges/layoffs of Wil-kins, Huey, and Lester.CONCLUSIONS OF LAWI. The bargaining unit recognized in the collective-bar-gaining agreement between Respondent and Local 10signed on January 8, 1979, constituted, at all pertinenttimes herein, an appropriate bargaining unit within themeaning of Section 9(b) of the Act; and during thatperiod Local 10 was, and it continues to be, the exclu-sive representative of employees in the unit for purposesof collective bargaining within the meaning of Section9(a) of the Act.2. Respondent violated Section 8(a)(5) and (1) of theAct by:(a) Failing and refusing to sign and give effect to awritten contract (G.C. Exh. 51) embodying the termsand conditions of an oral agreement reached with Local10.(b) Not affording the membership of Local 10 ade-quate opportunity to confer with the officials of thatlocal.(c) Unilaterally changing conditions of employmentfor bargaining unit employees by (1) removing workfrom the bargaining unit, (2) establishing work rules andprocedures for issuing reprimands, (3) eliminating oppor-tunities to earn overtime, (4) instituting a more rigorousleave of absence policy including a requirement for adoctor's certificate in connection with absences due tosickness and elimination of pay for sick leaves, (5) chang-ing procedures for taking lunch breaks, and (6) requiringuse of a timeclock.3. Respondent violated Section 8(a)(4), (3), and (1) ofthe Act by laying off Huey on October 3, 1980, and bydischarging Lester on December 12, 1980, because of,and in retaliation for, their filing charges with the Board.4. Respondent violated Section 8(a)(3) and (1) of theAct by discouraging its employees from continuing theirmembership in and support of Local 10 through the fol-lowing discriminatory actions:(a) Suspending Wilkins on June 27, 1980, and discharg-ing her on or about July 25, 1980.(b) Taking the actions specified in paragraph 2(c),above.45 Although no collective-bargaining agreement may have been ineffect at the time of Respondent's unilateral actions, it had a duty to con-tinue to apply the terms and conditions of employment provided for inthe contract signed on January 8, 1979, at least until an impasse wasreached after failure of a good-faith effort to bargain collectivley withthe employees concerning proposed changes. See Sir James Inc., 183NLRB 256 (1970); Wayne's Olive Knoll Farms, 223 NLRB 260 (1976);NLRB v. Haberman Construction Co., 618 F.2d 288 (5th Cir. 1980). Byfiling grievances and unfair labor practice charges, it is clear that theoffice employees did not acquiesce in Respondent's unilateral actions.Schraffts Candy Co., 244 NLRB 581, 584 (1979); Shurtenda Steaks, 161NLRB 957, 971 (1966).17 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Assigning extra duties to Lester beginning on Octo-ber 3, 1980, and denying her an opportunity for trainingin connection with those extra duties.(d) Failing to give Lester an agreed-upon wage in-crease on and after November 1, 1980, and withdrawingher authority to charge certain purchases of gasoline toRespondent's account.(e) Issuing written warnings or reprimands to Lester,Huey, and Wilkins on April 3, 1980; to Wilkins on May5, 1980; to Lester and Wilkins on May 14, 1980; and toLester on October 21, 1980.(f) Suspending Lester for 7 days beginning on May 15,1980.5. Respondent violated Section 8(a)(1) of the Act by(a) threatening, on February 21, 1980, to cause additionalexpense to employees by forcing them to resort to arbi-tration for resolution of grievances, and (b) by coercivelyaccusing Lester, on March 4, 1980, of making things dif-ficult for him and of blackmailing him by testifying inthe prior proceeding herein.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I find it necessary to order it to ceaseand desist from engaging in those practices and to takecertain affirmative action designed to effectuate the poli-cies of the Act. Such affirmative action will include a re-quirement that, on request, it forthwith sign and give ret-roactive effect to the agreement, identified herein asGeneral Counsel's Exhibit 51. Also, Respondent will berequired to offer to reinstate Lester, Huey, and Wilkinsto the positions they would have held under that agree-ment had it been signed on March 4, 1980,46 and tomake them whole for any loss of earnings or other bene-fits resulting from their respective layoffs, discharges,and suspensions (including Lester's 7-day suspension onMay 15, 1980, Wilkins' suspension on June 27, 1980, andHuey's first layoff on April 4) or from Respondent's uni-lateral establishment of work rules, and hours of serviceand personnel policies. Any backpay is to be computedon a quarterly basis from the date of the layoffs or dis-charges to the date of proper offers of reinstatement inaccordance with F W. Woolworth Company, 90 NLRB289 (1950), with interest thereon as established in FloridaSteel Corporation, 231 NLRB 651 (1977); see, generallyIsis Plumbing & Heating Co., 138 NLRB 716 (1962).In light of the persistent and egregious nature of Re-spondent's unlawful efforts to frustrate the right of itsoffice employees to organize and bargain collectivelythrough representatives of their own choosing a broadinjunctive order is warranted. Compare Hickmott Foods,242 NLRB 1357 (1979).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:46 It is anticipated that Respondent will claim economic need to main-tain a reduced office work force and that McCann's reinstatement onJuly 20, 1981, pursuant to court order, also should be taken into accountin determining employee precedence on recall. Those claims are appro-priate for determination in the compliance phase of this proceeding.ORDER47The Respondent, Truckdrivers Union Local 164, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Jackson, Michigan,its officers, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withOffice and Professional Employees International Union,Local 10, AFL-CIO as to wages, hours, and other termsand conditions of employment covering employees in theunit herein found to be appropriate: (1) by refusing tosign the collective-bargaining agreement (G.C. Exh. 51)mutually agreed upon on March 4, 1980; (2) by not af-fording those employees adequate opportunity to conferwith officials of Local 10, and (3) by unilaterally chang-ing terms and conditions of employment of those em-ployees.(b) Discharging or otherwise discriminating againstany employee for filing charges with the Board.(c) Discharging or otherwise discriminating againstany employee for supporting Local 10 or any otherunion.(d) Threatening any employee with economic sanc-tions and other retaliatory actions for filing grievances orfor testifying in proceedings before the Board.(e) In any other manner interfering with, restraining,or coercing any employee in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative actions necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively and in goodfaith with Local 10 and embody any understandingwhich may be reached in a signed agreement.(b) If requested by Local 10, sign and give retroactiveeffect to the contract (G.C. Exh. 51) mutually agreedupon on March 4, 1980.(c) Rescind (I) the written warnings given to Lester,Huey, and Wilkins on April 3, 1980, to Wilkins on May5, 1980, to Lester and Wilkins on May 14, 1980, and toLester on October 21, 1980, as well as any others issuedpursuant to unilaterally established work rules and per-sonnel policies, and (2) the suspension given to Lester onMay 5, 1980, and to Wilkins on June 27, 1980; and, withrespect to both the warnings and the suspensions, ex-punge from Respondent's records (including personnelfiles) any reference thereto and notify Lester, Huey, andWilkins, in writing, that such action has been accom-plished and that the expunged warnings and suspensionnotices will not be used as a basis for future personnelactions against them.(d) Rescind the work rules and hours of service andpersonnel policies unilaterally established, thereby return-ing to the status quo ante.(e) Offer Lester, Huey, and Wilkins immediate and fullreinstatement to the jobs they held as of March 4, 198047 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.18 TRUCKDRIVERS UNION LOCAL 164(or, if said jobs are no longer available, to substantiallyequivalent positions) without prejudice to their seniorityor other rights and privileges previously enjoyed; andmake them whole (in the manner indicated in TheRemedy), with interest, for any loss of earnings resultingfrom their respective discharges, layoffs, and suspensions,and from implementation of the unilaterally establishedwork rules and hours of service and personnel policies.(f) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records and reports and all other records necessaryto analyze the amount of backpay and other compensa-tion due under the terms of this Order.(g) Post in its offices in Jackson, Michigan, copies ofthe attached notice marked "Appendix."48Copies of the14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted; and reasonable steps shall be taken byRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(h) Notify the Regional Director tor Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS AI.SO ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not foundherein.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."19